Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment
The amendment filed on 03/14/2022 has been entered into this application. Claims 4, 6, 10, 13-15 and 21 are cancelled. Claims 22-25 have been added.
Response to Arguments
Applicant’s arguments/remarks, (see pages 7-15), filed on 03/14/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 4, 6, 10, 13-15 and 21 are cancelled. Claims 22-25 have been added.
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11-12, 16-20 and 22-25 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious structure of the step of dipping the probe head with the liquid tight sleeve into the liquid sample to lower the optical chip into the liquid sample thereby submerging the sampling area in the liquid sample below a fluid level of the liquid sample while keeping the liquid sample away from the coupling area by the liquid tight sleeve between the liquid sample and the optical chip to interrogate the optical coupler via an optical path that extends from the coupling area through an interior free space inside the liquid tight sleeve to a projection system of the optical instrument inside the probe head without passing through the liquid sample, in combination with the rest of 
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious providing an optical an optical instrument aligned with respect to a bottom of the well plate to interrogate a first optical chip in a first well of the plurality of wells via the restive bottom well surface of the first well; and moving the optical instrument with respect to the bottom of the well plate to interrogate a second optical chip in a second well of the plurality of wells via the respective bottom well surface of the second well, in combination with the rest of the limitations of the claim. Claims 3, 22 and 23 are allowable by virtue of their dependency.
As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious a plurality of wells arranged in a rectangular matrix configuration, each well configured to separately hold a respective liquid sample and comprising a respective optical chip adhered to a respective bottom surface inside a respective well of the well plate configured to be submerged below a fluid level of the respective liquid sample to separately measure the respective liquid sample,  in combination with the rest of the limitations of the claim. Claim 25 is/are allowable by virtue of their/its dependency.
The closest prior art reference of Duveneck et al. (6,469,785 B1) and Swanson (2016/0357007 A1) discloses a method of measuring/manufacturing a liquid sample in a well plate. 
However, Duveneck and Swanson fail to disclose, teach or suggest limitations such as, structure of the step of dipping the probe head with the liquid tight sleeve into 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method of measuring/manufacturing a liquid sample in a well plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886